Citation Nr: 0722202	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-32 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to total disability due to individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1968 to July 
197.  He had additional periods of reserve active duty 
including from December 1996 to September 1997.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2004 decision by the RO.  In pertinent 
part, the RO denied an increased rating higher than 50 
percent for PTSD, and denied entitlement to TDIU.

The Board notes that the only issue that the veteran appealed 
on his September 2004 VA Form 9 was entitlement to TDIU.  
Subsequently, on October 26, 2004, 60 days after the date of 
mailing the statement of the case on August 26, 2004, and 
after the claims file had been transferred to the Board on 
October 22, 2004, the veteran filed new evidence with the RO 
and a statement which, in pertinent part, essentially 
constituted a substantive appeal of the current 50 percent 
evaluation for his service-connected PTSD.  Therefore, the 
Board determines that the veteran's October 26, 2004, 
statement was a timely substantive appeal for the issue of 
entitlement to an increased rating for PTSD.  See 38 C.F.R. 
§§ 20.300, 20.302(b) (2006).

(The decision below addresses the claim for an increased 
rating for PTSD.  Consideration of the claim for entitlement 
to TDIU is deferred pending completion of the development 
sought in the remand that follows the decision below.)
 

FINDING OF FACT

The veteran's PTSD symptoms include sleeping problems, 
flashbacks, intrusive thoughts, nightmares, decreased 
attention and concentration, decreased socialization, a 
depressed mood, an avoidance reaction, and irritability that 
has not resulted in violence, but has caused difficulty in 
his work and family relationships.  The veteran's PTSD has 
not been manifested by such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; spatial disorientation; or neglect of personal 
appearance and hygiene. 


CONCLUSION OF LAW

The criteria for an increased rating for PTSD, currently 
evaluated at 50 percent disabling, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2006).


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for an 
increased rating for PTSD, in pertinent part, a VCAA notice 
letter was sent in November 2003, prior to the RO's May 2004 
decision.  That letter informed the veteran of the evidence 
necessary to establish an increased rating for PTSD.  He was 
notified of his and VA's respective duties for obtaining 
evidence.  He was asked to send information describing 
additional evidence for VA to obtain; to submit any evidence 
showing that his PTSD had increased in severity; and that it 
was his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
federal department or agency.
 
The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, the RO has substantiated the veteran's claim by its 
prior award of service connection and assignment of a rating 
and effective date.  The issue of effective date is not 
before the Board currently.  As to the present claim for an 
increased rating for PTSD, the veteran was provided with 
comprehensive rating information in the August 2004 statement 
of the case (SOC).  Under the circumstances, the Board finds 
that the notice was sufficient for purposes of deciding the 
present appeal.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA psychiatric 
examination relating to his claim of service connection for 
PTSD during July 2002.  He was afforded another VA 
psychiatric examination in connection with his claim of 
increased rating for PTSD during December 2003.  The veteran 
has not identified and/or provided releases for any other 
relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claim

The veteran contends that his service-connected PTSD warrants 
a higher rating than 50 percent.  In his October 2004 
statement, the veteran said that he could not sleep; he 
rarely leaves home because he did not want to have contact 
with other people; and he had to retire from a job that he 
loved because he could no longer get along with his co-
workers.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  A 50 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (2006).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2006).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular evaluation in excess of 50 
percent for the veteran's PTSD.

Review of the record shows that, by a November 1971 decision, 
the veteran was granted service connection for anxiety 
reaction with a 10 percent evaluation effective from July 29, 
1971, the day after his discharge from service.  After 
service the veteran continued to serve in the United States 
Army Reserve (according to his report until he retired from 
the reserves 1998), and he established a career with the 
United States Postal Service.  The veteran served periods of 
reserve active duty including from December 1996 to September 
1997.  This included participation in Operation Joint 
Endeavor in Bosnia from January 20, 1997 to August 11, 1997.  
By an August 2002 decision, the RO determined that the 
veteran's service-connected anxiety reaction had been 
currently diagnosed as PTSD, and his evaluation was increased 
from 10 percent to 50 percent effective from August 6, 2001.  
The veteran's stressors for a diagnosis of PTSD were based on 
traumatic events that he witnessed while serving in Bosnia.

At a July 2002 psychiatric examination by a VA psychologist, 
Dr. P.R.S., the veteran reported that he worked extra hours 
in order to stay busy.  He no longer enjoyed his previous 
activities of playing golf and hot air ballooning.  He 
described problems with his temper.  He was intolerant of 
others, especially children, and he insisted that people 
leave his home who had children with them.  He was angry with 
his wife for inviting people with children.  His depression 
included feeling sad much of the time as he often thought of 
the people of Bosnia and the death that he saw there.  He 
denied suicidal thoughts and reported no history of suicidal 
attempts.  He denied manic episodes, but seldom drinks now 
after he had sometimes become "too happy" after a few 
cocktails.  The veteran additionally denied having 
hallucinations, significant memory problems, compulsive 
behaviors, and an addiction to gambling.  He reported that he 
became anxious at home when there was nothing to do, and he 
had feelings of panic when he laid down to sleep with 
problems breathing.  He also denied a restricted range of 
emotion, and said that he felt sadness too deeply and cried 
easily.  He denied a sense of foreshortened future.  He 
experienced problems sleeping, getting only 4-5 hours of 
sleep at night, but a recent new medication seemed to help.  
He had also experienced anger and irritation, but the new 
medication also seemed have improved that problem as well.  
He also reported hypervigilence and an exaggerated startle 
response.

Dr. P.R.S. observed that the veteran was pleasant and 
cooperative, and he was neatly and appropriately dressed.  
The quality of his speech was normal, coherent, rational, and 
relevant to questions.  The veteran's mood was normal and his 
affect was appropriate.  There were no peculiar mannerisms or 
behaviors.  There was no evidence of psychosis or 
intellectual deficits.  The psychologist's diagnosis was made 
utilizing The American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) criteria.  
The DSM-IV Axis I (clinical disorders and other conditions 
that may be a focus of clinical attention) diagnosis was PTSD 
secondary to military experiences in Bosnia.  The Axis III 
(general medical conditions) diagnosis was non-malignant 
tumors on neck, bone spurs on feet, and shoulder pain, all 
based on the veteran's report.  The Axis IV (psychosocial and 
environmental problems) diagnosis was exposure to violence in 
Bosnia.  In Axis V (global assessment of functioning), the 
veteran was given a current GAF score of 55.

The record contains a June 2003 letter from the veteran's VA 
treating psychiatrist, Dr. K.B., addressed to "To Whom It 
May Concern," and stating that he supported the veteran's 
request for disability retirement (from the United States 
Postal Service).  Dr. K.B. noted that the veteran had been 
seen on a regular basis for PTSD and major depression due to 
prolonged PTSD since August 2001.  The veteran's symptoms 
included sleep disturbance; recurrent distressing 
recollections; recurring nightmares and dreams related to his 
exposure to atrocities in Bosnia; hyperarousal with 
irritability and exaggerated startle reflex; elevated anxiety 
interfering with social activities; distrust and difficulty 
relating to others; sad, depressed mood; decreased energy; 
decreased interest in previously enjoyable activities; 
decreased sex drive; and decreased memory and difficulty 
concentrating.  Dr. K.B. noted that the veteran suffered 
additional stress and anxiety because his son was currently 
stationed in Bosnia, along with chronic pain and chronic 
medical conditions.  The accumulated sources of stress were 
interfering with the veteran's ability to function.  He 
displayed severe anxiety bordering on panic, tearfulness, 
irritability, agitation, and memory disturbance.  His 
elevated anxiety lead to communication problems causing him 
to easily misinterpret others' statements.  His irritability 
had led to fears of loss of control and to conflict with 
others in the work situation.  He was distressed because he 
had snapped at a customer and his wife.  His mood was 
severely depressed, and he briefly considered suicide after 
the death of a trusted physician.  He had difficulty 
concentrating and was recently involved in an accident at 
work.  These problems caused significant interference with 
his ability to work cooperatively with others, to concentrate 
on assigned tasks, and to manage conflicts and stress that 
arise in the usual course of a work day.  

The record contains notices of personnel action from the 
United States Postal Service showing that the veteran's last 
work day was August 15, 2003.  He was on sick leave until 
March 3, 2004, when he went on disability retirement.  He had 
worked for the post office for about 31 years, since December 
8, 1973.     

At a VA psychiatric examination in December 2003 with Dr. 
J.C.W. II, the veteran reported that he had been a letter 
carrier for the post office for many years which he enjoyed, 
but he left in August 2003.  He had sufficient problems with 
arthritis in his knees and plantar fasciitis in both feet 
that he could no longer carry litters.  The veteran's wife 
was not working because she had had a heart attack about two 
years ago.  The veteran reported that his symptoms included 
no longer socializing with friends and neighbors; having 
given up driving and his wife drives him around; avoidance of 
things that remind him of war; difficulty sleeping, getting 
to bed at 10:00 p.m. and waking at 6:00 a.m.; experiencing 
war related nightmares 2 to 3 times a week; intrusive 
memories to a lesser extent due to current medications; 
depression; was somewhat irritable at work before leaving; 
had some future foreshortening; and had some startle response 
and hypervigilence.  He was not violent to people or objects.  
While he had no friends, he was close to his wife and 
daughter.  He did walk about a mile a day with his two 
puppies.  He felt guilt because he was not able to prevent 
the atrocities that he saw in Bosnia.

Dr. J.C.W. II observed that the veteran was a somewhat obese 
man of average stature, casually dressed, rather neat in 
appearance, pleasant, oriented, alert, and cooperative.  His 
affect was a bit labile, ranging from anxious to depressed, 
and being nearly tearful.  His speech was normal in mechanics 
and content, consistent with affect, and associations were 
coherent and relevant.  His intellectual functioning was 
grossly intact.  He had various PTSD symptoms as noted above.  
There was no history or evidence of psychosis.  He was 
depressed, tearful a times, but not suicidal.  He did not go 
armed, did no fishing or hunting, and had give up his hobbies 
of golf and hot air ballooning.  His weight has been 
increasing.  Dr. J.C.W. II's diagnosis was made utilizing The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria.  The DSM-IV 
Axis I (clinical disorders and other conditions that may be a 
focus of clinical attention) diagnosis was PTSD with 
prominent depressive features.  The Axis IV (psychosocial and 
environmental problems) diagnosis was that psychosocial 
stressors were felt to be moderate.  In Axis V (global 
assessment of functioning), the veteran was given a current 
GAF score of 55.

Following a careful review of the relevant evidence in this 
case, and the applicable laws and regulations, it is the 
Board's conclusion that the evidence does not warrant the 
assignment of an increased rating for PTSD higher than the 
current 50 percent evaluation.  The veteran's PTSD symptoms 
are not manifested by the criteria which would warrant a 70 
percent disability rating, i.e., symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; spatial disorientation; or neglect of personal 
appearance and hygiene.

None of the veteran's PTSD examiners observed any psychotic 
features; hallucinations or delusional ideas; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure or irrelevant; suicidal 
or homicidal ideation; or spatial disorientation.  He was 
observed to be neat in appearance, pleasant, oriented, alert, 
and cooperative.  His speech was normal in mechanics and 
relevant, consistent with a depressed affect, and his 
associations were coherent and relevant.  His intellectual 
functioning was grossly intact.

The veteran's primary problem at home and at work (when he 
was working prior to August 2003) appears to have been in the 
form of irritability directed toward his wife and co-workers, 
which also had affected his ability to establish and maintain 
effective social relationships resulting in social isolation.  
However, the veteran's relationship with his wife and 
daughter were reported by him in December 2003 to be good, 
and he reported that since he left work his irritability 
problem had improved.  Though irritable, he had exhibited no 
tendency toward violence, and he was not psychotic or 
suicidal.
       
Although he did not work until full retirement age, the 
veteran did retire from the United States Postal Service 
after 31 years of service.  Dr. J.C.W. II, in the report of 
his December 2003 psychiatric examination, noted that the 
veteran also had physical problems which related to his 
ability to continue working, i.e., arthritis in his knees and 
plantar fasciitis in both feet.  While Dr. K.B., in June 
2003, stated that accumulated sources of stress were 
significantly interfering with the veteran's ability to 
function (in support of the veteran's application for 
disability retirement), the overall picture of the veteran's 
PTSD symptoms simply does not support the criteria for a 70 
percent evaluation.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)."  The Board notes that Dr. P.R.S., the VA 
psychologist who examined the veteran in July 2002, assigned 
a GAF score of 55.  Dr. J.C.W. II, the VA psychiatrist who 
examined the veteran in December 2003, also assigned a GAF 
score of 55.  The Board notes that treatment reports in the 
record from Dr. K.B., the veteran's VA treating psychiatrist, 
contained no assignments of GAF scores.  The record does 
contain treatment reports from a VA mental health clinical 
nurse specialist which assigned lower GAF scores: 42 in 
August 2002 and 44 in June 2003.    

As noted above, GAF scores in the range of 51 to 60 are 
indicative of moderate PTSD symptoms which are consistent 
with the current 50 percent disability rating.  GAF scores 
that support PTSD ratings of 70 percent ordinarily would be 
expected to be in a lower GAF category, i.e. the above noted 
41 to 50 range indicative of "serious" symptoms.  It was 
also noted above that the veteran did not exhibit some of the 
more serious symptoms associated with a 70 percent rating, 
i.e., obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic; or spatial 
disorientation.  The Board also notes that, in his June 2003 
letter, Dr. K.B. stated that accumulated sources of stress 
were significantly interfering with the veteran's ability to 
function, he did not include a GAF score.  Regardless, use of 
terminology such as "significantly" by Dr. K.B., although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  38 C.F.R. §§ 4.2, 4.6. (2006).  The Board 
notes that in December 2003, Dr. J.C.W. II included in his 
diagnosis the comment that the veteran's psychosocial 
stressors were felt to be "moderate."  The Board also finds 
that the GAF scores of 55 assigned by a VA PhD psychologist 
and a VA psychiatrist are more probative than the lower 
scores of 42 and 44 assigned by a clinical nurse specialist.

Based on the foregoing evidence, the Board finds that the 
preponderance of the evidence is against the assignment of an 
increased rating for the veteran's service-connected PTSD.  
Accordingly, the veteran's claim for increase must be denied.
  

ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, is denied.  


REMAND

The Board notes that the statement of the case (SOC) dated in 
August 2004 did include reference to, and a decision review 
officer decision on, the issue of entitlement to TDIU.  
However, the SOC did not include notification to the veteran 
of the criteria for an award of TDIU and related regulations 
as contained in 38 C.F.R. §§ 4.16, 3.340, 3.341 (2006).  
Accordingly, a remand is needed in order to provide the 
veteran with notice of these provisions in a corrective 
supplemental statement of the case (SSOC).  See 38 C.F.R. 
§ 19.31(b) (2006).   

The Board further notes that the veteran submitted additional 
evidence relating to the issue of entitlement to TDIU during 
October 2004, after the case file was transferred to the 
Board.  Although the veteran's representative in a June 2007 
statement waived consideration of this new evidence by the 
RO, inasmuch as a remand is necessary, this new evidence 
should be considered by the RO in its corrective SSOC.  


For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) notice letter relating to 
the issue of entitlement to TDIU that 
complies with the recent decision in the 
case of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Ask the veteran to 
identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.    If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue of entitlement 
to TDIU on appeal in light of all 
information or evidence received, 
including the new evidence received from 
the veteran during October 2004.   If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case that includes notice of the 
applicable criteria for establishing TDIU 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 
 



 Department of Veterans Affairs


